STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re J. CHESEBRO, II, Minor.                                        April 28, 2016

                                                                     No. 329271
                                                                     Muskegon Circuit Court
                                                                     Family Division
                                                                     LC No. 14-043354-NA


Before: SAWYER, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

PER CURIAM.

         Respondent mother appeals as of right the trial court order terminating her parental rights
to the minor child under MCL 712A.19b(3)(g) (failure to provide proper care and custody) and
(j) (child will be harmed if returned to parent). We affirm.

        Respondent challenges the trial court’s finding that termination of her parental rights was
in the minor child’s best interests. If a trial court finds that a single statutory ground for
termination has been established by clear and convincing evidence and that it has been proved by
a preponderance of the evidence that termination of parental rights is in the best interests of a
child, the court is mandated to terminate a respondent's parental rights to that child. MCL
712A.19b(3) and (5); In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013); In re Ellis, 294
Mich App 30, 32; 817 NW2d 111 (2011). “This Court reviews for clear error the trial court's
ruling that a statutory ground for termination has been established and its ruling that termination
is in the children's best interests.” In re Hudson, 294 Mich App 261, 264; 817 NW2d 115
(2011); see also MCR 3.977(K). “A finding is clearly erroneous if, although there is evidence to
support it, we are left with a definite and firm conviction that a mistake has been made.” In re
HRC, 286 Mich App 444, 459; 781 NW2d 105 (2009). In applying the clear error standard in
parental termination cases, “regard is to be given to the special opportunity of the trial court to
judge the credibility of the witnesses who appeared before it.” In re Miller, 433 Mich 331, 337;
445 NW2d 161 (1989).

       Here, respondent does not challenge the trial court’s ruling that the statutory grounds for
termination set forth in MCL 712A.19b(3)(g) and (j) were established by clear and convincing




                                                -1-
evidence.1 Nevertheless, we have reviewed the issue and hold that the trial court did not clearly
err in finding clear and convincing evidence supporting both statutory grounds for termination.
Shortly before the time of removal, respondent and the child had been living in the garage of a
home, kept warm with a space heater, and the home, occupied by several other adults, was
littered with drug paraphernalia, with a minimal amount of food present; respondent refused at
that point to participate in a drug test. Further, when a CPS investigator went to the home
following an alleged rape of respondent, he observed blood, glass, and other debris scattered in
the home, and the minor child was sitting in a diaper in the middle of the mess. There was
testimony that the child displayed a “flat affect” or was emotionless, consistent with children
who had experienced trauma, which waned after the child was brought into foster care. There
was also evidence that before this case began, the minor child had been placed in foster care in
Florida for three months after respondent had left the child in the care of teenagers who
abandoned the child in an unsanitary home with exposed wiring. Additionally, respondent’s
participation in reunification services was virtually nonexistent, and respondent admitted to
heavy use of marijuana, failing or not participating in drug screens. There was abundant
evidence supporting termination under MCL 712A.19b(3)(g) and (j).

        Regarding the minor child’s best interests, “[i]n deciding whether termination is in the
child’s best interests, the court may consider the child’s bond to the parent, the parent’s parenting
ability, the child’s need for permanency, stability, and finality, and the advantages of a foster
home over the parent’s home.” In re Olive/Metts Minors, 297 Mich App 35, 41-42; 823 NW2d
144 (2012) (citations omitted). A trial court may also consider a parent’s history. In re Jones,
286 Mich App 126, 131; 777 NW2d 728 (2009).

        In this case, the trial court found that it was in the minor child’s best interests to terminate
respondent’s parental rights because she had a history of providing an unstable home and the
minor child was making progress in his foster home. Respondent’s problematic history in caring
for the child is discussed above. After the minor child was removed, respondent’s barriers to
reunification were unemployment, mental health, housing, substance abuse, and domestic


1
  MCL 712A.19b(3)(g) and (j) authorize termination of parental rights under the following
circumstances:

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child's age.

                                                 ***

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.




                                                  -2-
violence. Respondent failed to successfully participate in any of her services except for her
psychological examination. Further, respondent’s home at the time of termination was
apparently with her grandmother, but she did not stay with her grandmother on a consistent
basis. There was no indication where respondent lived while she was not with her grandmother.
Accordingly, the evidence in this case demonstrated that respondent had a history of instability
and that her instability had not been addressed at the time of termination.

         In regard to the minor child’s needs, there was testimony that the minor child needed
stability and consistency because of his significant mental health issues. The minor child looked
to his foster parents for care, and the child’s foster home provided the child with the environment
that he needed to thrive. The minor child had a psychological and emotional bond to his foster
parents, and the minor child’s foster parents planned to adopt him. In contrast, respondent’s
living situation was unstable, she minimized the trauma that the minor child had previously
experienced, and she had not improved her ability to care for the child during this case.

         Therefore, respondent’s history of neglect and instability, the minor child’s need for
stability, permanency, and finality, and the advantages of the child’s foster home in addressing
the child’s needs all weighed in favor of a finding that termination was in the child’s best
interests. Olive/Metts Minors, 297 Mich App at 41-42; Jones, 286 Mich App at 131. Moreover,
although respondent claims that she should have been given more time, the child did not have to
wait indefinitely while respondent, who showed no initiative in this lengthy proceeding, decided
whether to make an effort to reform. Additionally, while respondent appears to argue that the
trial court should have found that preserving her relationship with the minor child was in the
child’s best interests, there was testimony that the child was not bonded with her. After
respondent’s parenting time was suspended, the minor child did not ask about her. Regardless,
even if a strong bond existed between respondent and the minor child, a strong parent/child bond
may be outweighed by other factors in determining whether termination is in a child’s best
interests. In re LE, 278 Mich App 1, 29-30; 747 NW2d 883 (2008). The trial court did not
clearly err in finding that termination of respondent’s parental rights was in the minor child’s
best interests under the facts of this case.

       Affirmed.



                                                            /s/ David H. Sawyer
                                                            /s/ William B. Murphy
                                                            /s/ Amy Ronayne Krause




                                                -3-